DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on June 7, 2022 to the non-final Office action of March 22, 2022 is acknowledged. The Office action on the currently pending claims 1, 3-12, and 14-18 follows.
Claim Objections
Claims 3, 5-6, 7-8, 10, and 18 are objected to because of the following informalities:
Claim 3: the clause “according to the claim 2” should be amended to recite “according to the claim 1” because claim 2 was cancelled.
Claims 5-6: the clause “the minimal distance” should be amended to recite “the certain distance” in order to maintain consistent claim nomenclature with the certain distance previously recited in claim 3.
Claim 7: the clause “a pane” should be amended to recite “the pane” because antecedent basis for the pane was previously established in amended claim 1.
Claims 8: the clause “the the certain distance” should be amended to recite “the certain distance” for grammatical reasons (i.e., delete repeated word).
Claim 10: the clause “(Currently amended)” should recite “(Previously presented)” because the claim has not been amended.
Claim 18: the clause “(Previously presented)” should recite “(Currently amended)” because the claim has been amended.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer et al. (US Patent 10,210,503) in view of Tannehill et al. (US Patent 5,158,310).
Regarding claim 1, Sonnendorfer discloses (Figs.1-5B and 7) an electronic display (Fig.1) for shopping carts (8), comprising: a display housing (1) being one of a cart handle or mountable on the cart handle (16, Fig.2); a screen (screen of 2) with an electronic circuit board (circuit board of 2) and a power supply unit (power supply of 2) located in the display housing, the display housing being provided with a window1 (3); the screen with the electronic circuit board and the power supply unit are further placed in a removable inner housing (housing of 2 is removable from 1) matching an interior (interior sidewalls of 1) of the display housing (housing of 2 matches interior sidewalls of 1 because it has a similar rectangular shape), the screen with the electronic circuit board, the power supply unit and the removable inner housing forming a separate display module (screen of 2, electronic circuit board of 2, power supply of 2, and housing of 2; Col.2, Lns.33-36: 2 is a smartphone, which defines a separate display module that is removably coupled to the display housing 1, and a smartphone has all of these components); wherein at least a part (transparent part of 2 (i.e. glass panel covering the screen) covering the screen of 2) of the removable inner housing of the separate display module is at least partially transparent (transparent part of 2 covering the screen of 2 must be at least partially transparent to see the screen) and is a transparent part (transparent part of 2 is a transparent part) of the removable inner housing of the separate display module protrudes upwards from the electronic circuit board (Col.2, Lns.33-36: the device 2 is a smartphone, thus by definition, will have a printed circuit board provided in the interior of the smartphone case/“removable inner housing”, and the transparent glass panel will protrude upwards from the printed circuit board via the smartphone case/“removable inner housing”) and is at least partially located in an area (area of 3 when viewed from Fig.1) of the window of the display housing (transparent part is at least partially located in area of 3); whereas the separate display module is provided with at least one data transmission unit (4) and an electrical connector (10); and the display housing comprises an access opening (opening formed in 1 by 10) for the electrical connector.
Sonnendorfer fails to explicitly disclose the window of the display housing is provided with a pane.
However, Tannehill teaches (Fig.13) the window (opening formed in front panel 190) of the display housing (190) is provided with a pane (188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer such that the window of the display housing is provided with a pane in order to protect the inner housing (i.e. from rain when outside) while still being able to view the screen.
Regarding claim 9, Sonnendorfer discloses (Figs.1-5B and 7) a display module (2) for shopping carts (8), comprising: a screen (screen of 2) with an electronic circuit board (circuit board of 2) and a power supply unit (power supply of 2) located in an inner housing (housing of 2; Col.2, Lns.33-36: 2 is a smartphone, and a smartphone has all of these components located inside the housing); the inner housing is provided with at least one data transmission unit (4) and an electrical connector (10), accessible from an outside (outside of 2, 10 is on the outside of 2 and thus accessible from the outside), the inner housing being adapted to be placed in a display housing (1; 2 is placed in 1), the display housing being a cart handle or being mountable on a cart handle (16, Fig.2) and being provided with a window2 (3), at least a part (transparent part of 2 (i.e. glass panel covering the screen) covering the screen of 2 must be at least partially transparent to see the screen) of the inner housing of the display module being a transparent part (transparent part of 2 is transparent), the transparent part of the inner housing protruding upward from the electronic circuit board (Col.2, Lns.33-36: the device 2 is a smartphone thus by definition will have a printed circuit board provided in the interior of the smartphone case/“removable inner housing”, and the transparent glass panel will protrude upwards from the printed circuit board via the smartphone case/“removable inner housing”).
Sonnendorfer fails to explicitly disclose the window of the display housing is provided with a pane.
However, Tannehill teaches (Fig.13) the window (opening formed in front panel 190) of the display housing (190) is provided with a pane (188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer such that the window of the display housing is provided with a pane in order to protect the inner housing (i.e. from rain when outside) while still being able to view the screen.
Regarding claim 3, Sonnendorfer in view of Tannehill fails to explicitly disclose the transparent part of the removable inner housing of the separate display module is located, at least partially, under the pane of the window of the display housing, at a certain distance from the pane.
However, Tannehill further teaches the screen (181) of the removable inner housing (186) of the separate display module (180) is located, at least partially, under the pane of the window of the display housing (181 is located, at least partially, under 188), at a certain distance (distance between 181 and 188) from the pane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer in view of Tannehill such that the transparent part is located under the pane in order to locate the screen in a position where it can be easily viewed through the pane and achieve the improved protection of claim 1 above.
Regarding claim 4, Sonnendorfer in view of Tannehill fails to explicitly disclose spacing elements fixing the certain distance between the transparent part of the removable inner housing of the separate display module and the pane of the window of the display housing, the spacing elements placed between the removable inner housing of the separate display module and the pane of the window of the display housing. 
However, Tannehill further teaches spacing elements (200 and 202) fixing the certain distance between the screen of the removable inner housing of the separate display module and the pane of the window of the display housing, the spacing elements placed between the removable inner housing of the separate display module and the pane of the window of the separate display housing (200 and 202 are between 181 and 188 fixing the minimal distance as seen by 200 and 202 protruding past the surface of 181).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer in view of Tannehill such that there are spacing elements between the transparent part and the pane in order to prevent direct contact between the transparent part and the pane to avoid damage (i.e. scratches) to either one. 
Regarding claim 6, Sonnendorfer in view of Tannehill fails to explicitly disclose the spacing elements fixing the minimal distance between the transparent part of the removable inner housing of the separate display module and the pane of the window of the display housing comprises spacers, located in the display housing.
However, Tannehill further teaches the spacing elements fixing the minimal distance between the transparent part of the removable inner housing of the separate display module and the pane of the window of the display housing comprises spacers (200 and 202, as claimed, the spacing elements are spacers), located in the display housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer in view of Tannehill such that the spacing elements are spacers in order to achieve the benefits of claim 4 above. 
Regarding claim 8, Sonnendorfer in view of Tannehill fails to explicitly disclose the certain distance between the transparent part of the removable inner housing of the separate display module and the pane of the window of the display housing is in a range of 0.1 to 50 mm.
However, modifying a range of the certain distance (Tannehill: distance between 181 and 188) such that it has a desired distance, including as claimed (i.e., range of 0.1 to 50 mm), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to prevent direct contact between the transparent part and the pane to avoid damage (i.e. scratches) to either one, since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 12, Sonnendorfer discloses the screen with the electronic circuit board and the power supply unit are separate units (the screen of 2 with the circuit board of 2 and the power supply of 2 are separate units in a smartphone), located in the inner housing of the display module.
Regarding claim 15, Sonnendorfer discloses the display module is provided with at least one trolley positioning unit (5).
Claims 5, 7, and 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer and Tannehill as applied to claims 1, 4, and 9 above, and further in view of Myers (US 2003/0221283).
Regarding claim 5, Sonnendorfer in view of Tannehill fails to explicitly disclose the spacing elements fixing the minimal distance between the transparent part of the removable inner housing of the separate display module and the pane of the window of the separate display housing comprises ribs, located on the removable inner housing of the separate display module.
However, Myers teaches (Figs.1-2 and 4B) the spacing elements (see Fig.4B below, spacing elements are on both sides) fixing the minimal distance (vertical length of the spacing elements) between the display ([0022]: printed sheet) of the removable inner housing (see Fig.4B below, flat part where the printed sheet is disposed) of the separate display module (display and inner housing in combination) and the pane (23) of the window (area where 23 is disposed) of the display housing (21 and 22 in combination) comprises ribs (see Fig.4B below, ribs are on both sides), located on the removable inner housing of the separate display module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Myers to modify Sonnendorfer in view of Tannehill such that the spacing elements that fix the minimal distance between the transparent part of the removable inner housing of the separate display module are ribs in order to utilize a raised piece of material around the surface of the display to structurally support and maintain the minimal distance between the transparent part and the pane.

    PNG
    media_image1.png
    312
    495
    media_image1.png
    Greyscale

Regarding claim 7, Sonnendorfer in view of Tannehill fails to explicitly disclose a pane of the window of the display housing comprises a removable cover.
However, Myers teaches a pane (23) of the window (area where 23 is disposed) of the display housing (21 and 22 in combination) comprises a removable cover ([0034]: 23 is a removable cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Myers to modify Sonnendorfer in view of Tannehill such that a pane is a removable cover in order to allow access to the display module to be able to be placed in and taken out of the display housing when a pane is added.
Regarding claim 10, Sonnendorfer in view of Tannehill fails to explicitly disclose the inner housing is provided with spacing elements, fixing a minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing.
However, Myers teaches (Figs.1-2 and 4B) the inner housing (flat part of 11 where the printed sheet is disposed) is provided with spacing elements (see Fig.4B above), fixing a minimal distance (vertical length of the spacing elements) between the display ([0022]: printed sheet on 11) of the inner housing of the display module (display and inner housing in combination) and the pane (23) of the window (area of 3 where 23 is disposed) of the display housing (21 and 22 in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Myers to modify Sonnendorfer in view of Tannehill such that there is a pane in order to protect the display from damage ([0023]: i.e. rain when outside) while still being able to view the screen and such that there are spacing elements between the transparent part and the pane in order to prevent direct contact between the transparent part and the pane to avoid damage (i.e. scratches) to either one.
Regarding claim 11, Sonnendorfer in view of Tannehill and Myers fails to explicitly disclose the spacing elements fixing the minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing comprises ribs located on the inner housing of the display module.
Myers further teaches the spacing elements fixing the minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing comprises ribs (see Fig.4B above) located on the inner housing of the display module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Myers to modify Sonnendorfer in view of Tannehill and Myers such that the spacing elements are ribs in order to utilize a raised piece of material around the surface of the display to structurally support and maintain the minimal distance between the transparent part and the pane and also to achieve the claimed benefit of claim 10 above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer in view of Tannehill, or alternatively over Sonnendorfer in view of Tannehill and further in view of Ha et al. (US 2019/0121396).
Regarding claim 14, Sonnendorfer discloses the power supply unit comprises at least one rechargeable battery (the power supply in a smartphone is a rechargeable battery).
Alternatively, Ha teaches (Fig.2) the power supply unit (296) comprises at least one rechargeable battery ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ha to modify Sonnendorfer in view of Tannehill such that the power supply unit comprises at least one rechargeable battery in order to repeatably use the device once the power supply is drained by recharging it.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer and Tannehill as applied to claims 9 and 15, and further in view of Zhao et al. (US 2017/0346175).
Regarding claim 16, Sonnendorfer in view of Tannehill fails to explicitly disclose the at least one trolley positioning unit is a GSM unit.
However, Zhao discloses the at least one positioning unit (data transmitting module) is a GSM unit ([0041]: GSM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Zhao to modify Sonnendorfer in view of Tannehill such that the at least one trolley positioning unit is a GSM unit in order to connect to a network that is worldwide with extensive coverage that can be used to transmit trolley position data.
Regarding claim 17, Sonnendorfer in view of Tannehill fails to explicitly disclose the at least one data transmission unit is a GSM unit.
However, Zhao discloses the at least one data transmission unit (data transmitting module) is a GSM unit ([0041]: GSM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Zhao to modify Sonnendorfer in view of Tannehill such that the at least one data transmission unit is a GSM unit in order to connect to a network that is worldwide with extensive coverage that can be used to transmit data.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer and Tannehill as applied to claim 9 above, and further in view of Ha et al. (US 2019/0121396)
Regarding claim 18, Sonnendorfer in view of Tannehill fails to explicitly disclose the inner housing further a proximity identification tag.
However, Ha teaches (Fig.2) a proximity identification tag (228).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ha to modify Sonnendorfer in view of Tannehill such that the inner housing comprises a proximity identification tag in order to transmit and receive data over short distances (i.e. contactless payments), and thus further optimize the functionality of separate display module of modified Sonnendorfer.
Response to Arguments
Applicant's arguments filed June 7, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Applicant does not believe certain claim limitations can be met by Sonnendorfer or a combination of Sonnendorfer with any other reference that destroys these primary purpose and principle operation of Sonnendorfer” including “the claimed pane prohibits use of an access to a cell phone as required by the primary purpose and principle of operation of Sonnendorfer”, the Office respectfully disagrees because whether or not Applicant’s assertions are correct, the various examples (i.e., access to the touchscreen, the scanner, the camera, a phone alarm, a call, etc.) are not claimed limitations and Sonnendorfer does not explicitly disclose to one of ordinary skill in the art that providing a pane would destroy the primary purpose and principle of operation or prohibit use of and access to a cell phone. Furthermore, as evidenced by Myers in claims 7 and 10, the pane can be removable thus overcoming Applicant’s arguments since one of ordinary skill in the art would reasonably understand that providing a pane, especially a removable pane, would not destroy the primary purpose and principle of operation or prohibit use of and access to a cell phone. Nonetheless, one of ordinary skill in the art would further understand that many functions of smart phones do not require physical access (i.e., access through voice activation, etc.) thus providing a pane would not prohibit use of and access to a cell phone. Furthermore, screen protectors are known in the art that allow users to use the touchscreen feature of their cellphone (i.e., the screen protectors that people use for their cellphones), and thus one of ordinary skill in the art would understand that a screen protector could be utilized as the outer screen/pane that still allows the user to use the touchscreen of the phone without undo experimentation.
Regarding Applicant’s argument that “Applicant does not believe that Sonnendorfer can properly teach the claim 1 and 9 limits (claim 1 representing claim 9) “a transparent part of the removable inner housing of the separate display module protrudes upwards from the electronic circuit board”, the Office respectfully disagrees because a smartphone by definition has a transparent part protruding upwards from an electronic circuit board (see rejection above) and as evidenced by Rothkopf et al. (US 2014/0053392) providing a rationale as to how Sonnendorfer can disclose the limitation “protrudes upwards from the electronic circuit board”.
Regarding Applicant’s argument that “the cited reference can not properly provide this unexpected benefit since Sonnendorfer cannot have a pane 5 or ribs from the cell phone (the inner housing of Sonnendorfer cited against the claims) and the pane”, the Office respectfully disagrees because Applicant’s arguments are believed to be conclusory and the unexpected benefits are not claimed limitations, and thus are moot. However, as discussed above, Sonnendorfer can be combined with other references and have the claimed features (i.e., a pane).
Regarding Applicant’s argument that “There is very little fear of water damage to the phone in the market and the thin cover would not protect the phone from impact or being crushed as the claimed pane does”, the Office respectfully disagrees because Applicant’s arguments are believed to be conclusory. However, the rejection above does not limit the benefits of the pane to only water protection. Instead, water protection is only one of the many possible sources of damage (i.e., physical scratches made from users or from weather related damage) from which the pane provides protection. Furthermore, one of ordinary skill in the art would understand that there is fear of water damage (i.e., when carts are brought outside to transfer items in the cart from the market to a vehicle and when carts are stored outside in, for example, cart returns, and thus when it rains outside, there is fear of water damage). Furthermore, Applicant does not specify an impact/crushing force requirement that the thin cover must protect against; therefore, the thin cover will still provide at least some protection to the phone.
Regarding Applicant’s argument that “Sonnendorfer discourages or criticizes the use of non-proprietary or outlet supplied electronic devices or scanners due to expenses and in the devices, their maintenance and technology as compared to smartphones as scanners. Thus, it is improper for Sonnendorfer to teach or be combined with another reference to teach certain limits of the claims”, the Office respectfully disagrees because Applicant’s argument is believed to be conclusory. Applicant’s argument is unclear regarding which “certain limits of the claims” are improper for Sonnendorfer to teach or be combined with another reference. Regardless, the Office respectfully disagrees that any limitations are improper for Sonnendorfer to teach or be combined with another reference.
For the reasons provided above, it is believed that the Sonnendorfer reference in view of the Tannehill reference does teach the aforementioned limitations of claims 1 and 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835   

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: [0022] and [0023] of Applicant’s specification have contradicting definitions of the term “window”. [0023] appears to define the window as a framed gap/opening area in the housing for the display module without the pane. Figure 3 appears to further support [0023]. For the purpose of examination, the term “window” is being interpreted under the BRI: “an opening (such as a shutter, slot, or valve) that resembles or suggests a window” (https://www.merriam-webster.com/dictionary/window).
        2 Examiner’s Note: [0022] and [0023] of Applicant’s specification have contradicting definitions of the term “window”. [0023] appears to define the window as a framed gap/opening area in the housing for the display module without the pane. Figure 3 appears to further support [0023]. For the purpose of examination, the term “window” is being interpreted under the BRI: “an opening (such as a shutter, slot, or valve) that resembles or suggests a window” (https://www.merriam-webster.com/dictionary/window).